     Case 1:20-cv-01712-DAD-BAM Document 6 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM SOTO,                                       No. 1:20-cv-01712-DAD-BAM (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14   KERN VALLEY STATE PRISON, et al.,                   PLAINTIFF’S MOTION TO PROCEED IN
                                                         FORMA PAUPERIS
15                       Defendant.
                                                         (Doc. Nos. 2, 5)
16

17

18            Plaintiff William Soto is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21            On December 8, 2020, the assigned magistrate judge issued findings and

22   recommendations recommending that plaintiff’s application to proceed in forma pauperis (Doc.

23   No. 2) be denied because: (1) he is subject to the three strikes bar under 28 U.S.C. § 1915(g); and

24   (2) the allegations of his complaint do not satisfy the “imminent danger of serious physical

25   injury” exception to § 1915(g). (Doc. No. 5.) The findings and recommendations were served on

26   plaintiff and contained notice that objections thereto were to be filed within fourteen (14) days

27   after service. (Id. at 3.) The deadline to do so has since passed, and no objections have been

28   filed.
                                                        1
     Case 1:20-cv-01712-DAD-BAM Document 6 Filed 01/21/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   magistrate judge’s findings and recommendations are supported by the record and proper

 4   analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on December 8, 2020 (Doc. No. 5) are

 7                  adopted;

 8          2.      Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied;

 9          3.      Within twenty-one (21) days from the date of service of this order, plaintiff shall

10                  pay the $402.00 filing fee in full in order to proceed with this action;

11          4.      Plaintiff is forewarned that failure to pay the filing fee within the specified time

12                  will result in the dismissal of this action; and

13          5.      This matter is referred back to the assigned magistrate judge for further

14                  proceedings consistent with this order.

15   IT IS SO ORDERED.
16
        Dated:     January 20, 2021
17                                                         UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
